Citation Nr: 0425627	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a 
right elbow injury. 

3.  Entitlement to service connection for residuals of a neck 
injury. 

4.  Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO denied service connection 
for residuals of a head, right elbow, neck, and back 
injuries. 

In March 2004, the veteran testified before the undersigned 
member of the Board.  A copy of the hearing transcript has 
been associated with the claims file.  


REMAND

The veteran maintains that he sustained head, right elbow, 
neck and back injuries when he fell down two decks and went 
through a hatch cover aboard ship during service in 1972.  

Service medical records reflect that in February 1972, the 
veteran complained of left lower back pain, which was worse 
when he bent over, after he lifted heavy water pumps.  An 
impression of muscle strain of the lower back was recorded.  
On June 6, 1973, the veteran was admitted to the emergency 
room at the United States Naval Hospital in Guantanamo Bay, 
Cuba after he sustained a laceration to his left ear on a 
hatch cover.  At that time, trauma to the right elbow and 
right side of the back were also noted.  X-rays of the skull 
and right arm were negative for any fractures.  A January 
1973 discharge examination report reflects that the veteran's 
spine, upper extremities, head and neck were found to have 
been "normal."  
Post-service private and VA treatment and examination 
reports, dated from 1989 to 2003, pertinently reflect that 
when seen in a private clinic in November 1989, the veteran 
reported having injured his back while hauling wood one month 
earlier.  When seen in October 1992, an assessment of acute 
and chronic low back pain was recorded.  An assessment of L4-
5 central disc herniation, improved symptoms, was recorded by 
the examining physician.  In May 1997, the veteran complained 
of having long-time joint pain in his hands, elbow, 
shoulders, and "everywhere."  An assessment of suspect 
rheumatoid arthritis was recorded by the examiner.  

Upon evaluation by VA for his spine in December 2002, the 
examiner indicated that he had reviewed the claims file prior 
to the examination.  The examiner reported that in 1973, the 
veteran received treatment for a laceration on his head, some 
neck pain, and a rib contusion after he fell down two decks 
aboard ship during service.  The examiner noted that the 
veteran denied having any low back pain at that time.  It was 
also noted by the examiner that in 1972, the veteran received 
treatment for a muscle strain in his lumbar spine, but that 
he had first complained of back pain while performing 
carpentry work in 1975.  The veteran also reported that he 
had more significant back pain in 1989 as a result of hauling 
wood.  The veteran indicated that he had re-injured his back 
in 1992 and that he had continued to have intermittent pain 
until August 2002.  After a physical evaluation of the 
veteran in December 2002, a diagnosis of degenerative joint 
disease of the low back was entered by the examiner.  It was 
the examiner's opinion, after a review of the claims file and 
discussion with the veteran, that his acute low back problem 
and herniated disc were not related to service injury that he 
had in 1972 or 1973.  The examiner indicated that it appeared 
that the onset of the acute problems happened after the 
veteran's service career.  The examiner further opined that 
the veteran was not treated extensively in service for any 
lumbar problems except for a muscle strain on one occasion 
for which he had no follow-up.  Overall, the examiner 
determined that "it all" started from the injury in 1975.  

A review of the claims file reflects that, despite the 2002 
examiner's comments, VA has not specifically examined the 
veteran with regard to his claimed residuals of head, neck 
and right elbow injuries.  In this regard, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate these claims.  In the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); Littke v. Derwinski, 1 Vet. App. 90 (1991).  

With regards to the veteran's residuals of back injury, the 
Board observes that upon VA evaluation in December 2002, the 
examiner concluded that veteran had not been treated 
extensively in the service for any lumbar problems except for 
a muscle strain on one occasion and that his problems started 
from an injury in 1975.  However, as the Board has previously 
noted, service medical records reflect that the veteran 
sustained trauma to the right side of his back in January 
1973.  In addition, there is no clinical evidence of a back 
injury in 1975.  Thus, the December 2002 VA examiner's 
opinion appears to have been possibly based on an inaccurate 
factual premise.  Therefore, in light of the above, the Board 
is of the opinion that another VA examination of the back, as 
specified in greater detail below, should be performed. 

In addition, during the March 2004 hearing before the 
undersigned member of the Board, the veteran testified that 
in 1983, he had sought treatment for all disabilities on 
appeal from the Bassest Army Hospital at Fort Wainwright in 
Fairbanks, Alaska.  These reports have not been associated 
with the claims file, and an attempt should be made to obtain 
them as they may be pertinent to the veteran's claims on 
appeal. 

Finally, during the March 2004 hearing, the veteran testified 
that in 2001, he had sought treatment for his head, neck, 
right elbow and low back from the Mt. Vernon, Missouri VA 
outpatient clinic and the VA Medical Center (VAMC) in Helena, 
Montana.  In addition, the veteran indicated that two weeks 
prior to the hearing, he had sought treatment for his neck 
and elbow at the VAMC in Fayetteville, Arkansas, where he was 
told that he had carpal tunnel syndrome.  While treatment 
reports, dated from January to March 2003, have been 
submitted from the VAMC in Fayetteville, Arkansas, more 
recent reports from the aforementioned VA facility are 
absent.  As for VA's obligation to secure the aforementioned 
records, it should be pointed out that VA adjudicators are 
charged with constructive notice of documents generated by 
VA, whether in the claims file or not.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  In this regard, the Board notes, 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims file, a remand is 
necessary.  Id.  

The case is REMANDED  to the RO for the following actions:

1.  The RO should request all pertinent 
treatment records from Bassett Army 
Hospital at Fort Wainwright in Fairbanks, 
Alaska, where the veteran reported 
receiving treatment for his head, neck, 
right elbow, and low back commencing in 
1983.  This should be done in accordance 
with the procedures prescribed in 38 
C.F.R. § 3.159(c) regarding obtaining 
medical records from Federal facilities.  
All records and/or responses received 
should be associated with the claims 
file.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any residuals of head, neck, right elbow 
and low back injuries, since his 
separation from active service in January 
1973, to specifically include all 
treatment reports from the VA outpatient 
clinic in Mt Vernon, Missouri and VAMC in 
Helena Montana, dated from 2001 to the 
present, and the VAMC in Fayetteville, 
Arkansas, dated from March 2003 to the 
present, which are not duplicates of 
those currently of record.  

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.  

3.  The RO should undertake any 
additional record development it 
determines to be indicated and then 
schedule the veteran for a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any residual of a 
head, neck, right elbow or back injury 
found on examination.  The claims file 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete history should be elicited from 
the veteran.  

The examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
residuals of head, neck, right elbow or 
back injury originated in, or are 
otherwise traceable to events during 
military service, such as the hatch 
incident in January 1973.  If it is 
determined that the veteran does not have 
any head, neck, right elbow or back 
disability due to service, including the 
January 1973 hatch incident, the examiner 
should expressly say so and provide 
detailed reasons for his or her opinions.  
The rationale for all opinions should be 
explained in detail.  In providing his or 
her opinion with respect to the back, the 
examiner should specifically comment on 
the clinical impression set forth in the 
December 2002 VA report.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§  5102, 5103, and 5103A, as 
well as the regulations found at 
38 C.F.R. § 3.159, are fully satisfied.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

